Citation Nr: 0732358	
Decision Date: 10/12/07    Archive Date: 10/23/07	

DOCKET NO.  02-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a disorder 
characterized by poor circulation. 

3.  Entitlement to service connection for a bilateral eye 
disorder. 

4.  Entitlement to service connection for a left knee 
disability. 

5.  Entitlement to service connection for a chronic liver 
disorder. 

6.  Entitlement to service connection for nephropathy. 

7.  Entitlement to service connection for a disorder of the 
pancreas. 

8.  Entitlement to service connection for osteoarthritis. 



9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a rating decision of March 2003, the RO granted service 
connection for asbestosis.  In a subsequent rating decision 
of October 2003, the RO additionally granted service 
connection for bilateral hearing loss.  Accordingly, those 
issues are not currently before the Board.

This case was previously before the Board in October 2006, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.



FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

2.  A disorder characterized by poor circulation is not shown 
to have been present in service, or at any time thereafter.

3.  A bilateral eye disorder is not shown to have been 
present in service, or at any time thereafter.

4.  A chronic left knee disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

5.  A chronic liver disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

6.  Neuropathy is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.

7.  A disorder of the pancreas is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

8.  Osteoarthritis is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

9.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A disorder characterized by poor circulation was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  A bilateral eye disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A chronic left knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  A chronic liver disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Nephropathy was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

7.  A disorder of the pancreas was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  Osteoarthritis was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

9.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical records; VA and private treatment records; 
and VA and private examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
diabetes mellitus, as well as for a disorder characterized by 
poor circulation, a bilateral eye disorder, a left knee 
disability, chronic liver disease, nephropathy, a disorder of 
the pancreas, osteoarthritis, and hypertension.  In pertinent 
part, it is contended that the veteran's diabetes mellitus, 
osteoarthritis, and hypertension had their origin during his 
period of active military service.  It is further contended 
that all of the other disabilities currently at issue are in 
some way proximately due to, the result of, or aggravated by 
diabetes mellitus.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus, 
osteoarthritis, or cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.307, 
3.309 (2007).  Finally, service connection may be granted for 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310 (2007).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any of the disabilities at issue.  At the time of 
a service separation examination in September 1956, there was 
no evidence whatsoever of diabetes mellitus, poor 
circulation, an eye disorder, a left knee disability, liver 
disease, nephropathy, pancreatic disability, arthritis, or 
hypertension.  Nor were any pertinent diagnoses noted.  In 
point of fact, the earliest clinical indication of the 
presence of any of the disabilities at issue is at a point in 
time many years removed from the veteran's discharge from 
active military service.  

The Board observes that, at the time of a VA medical 
examination in January 2003, which examination involved a 
full review of the veteran's claims folder, the veteran gave 
a history of diabetes mellitus which had been diagnosed in 
1992 (i.e., twenty-six years following the veteran's 
separation from active service).  Noted at the time was that 
the veteran had no history of diabetic retinopathy.  While at 
the time of examination, the veteran gave a history of 
hypertension, that disability was, apparently, diagnosed no 
earlier than 2002, once again, many years following the 
veteran's discharge from service.  The pertinent diagnoses 
noted at the time of examination were Type II diabetes 
mellitus and hypertension, both of which were described as 
"unrelated to military service."

As noted above, the veteran has argued that, with the 
exception of osteoarthritis and hypertension, all of the 
disabilities currently on appeal are in some way related to 
diabetes mellitus.  However, as is clear from the above, 
there is no indication that the veteran's diabetes mellitus 
had its origin during his period of active military service, 
thereby obviating any claim(s) based on secondary service 
connection.  Nor is there any evidence that, either in 
service or thereafter, the veteran has suffered from a 
disorder of the eyes or poor circulation.  Based on the 
aforementioned, the Board is unable to reasonably associate 
any of the disabilities at issue with any incident or 
incidents of the veteran's period of active military service.  
Accordingly, service connection for all such disabilities 
must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of July 2001, and once 
again in December 2005 and March 2006, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claims for service connection, as 
well as what information and evidence should be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records, as well as examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is any 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events or content of the notice is not shown to have had 
any effect on the case, or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d, 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a disorder characterized by poor 
circulation is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a left knee disability is denied.

Service connection for a chronic liver disorder is denied.

Service connection for nephropathy is denied.  

Service connection for a disorder of the pancreas is denied.  

Service connection for osteoarthritis is denied.  

Service connection for hypertension is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


